Citation Nr: 1701643	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for any psychiatric disability.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel.



INTRODUCTION

The Veteran served on active duty from June 1970 to May 1971.

The matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2012 rating decision of the Department of Veterans Affairs ("VA") regional office in Philadelphia, Pennsylvania, which denied entitlement to service connection for a psychiatric disability and Hepatitis C.  

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

In a VA Form 9 received by the RO in June 2013, the Veteran requested a hearing at a local VA office before a Veterans Law Judge ("VLJ") of the Board.  See June 2013 VA Form 9; see also 38 C.F.R. § 20.700(a) (2016) (A hearing on appeal will be granted if a Veteran or a Veteran's representative acting on his or her behalf, expresses a desire to appear in person.). 

Although a videoconference hearing was scheduled for January 2015, the Veteran failed to appear.  See December 2014 Hearing Correspondence.  The evidence of record indicates, however, that the Veteran never received notice of this scheduled hearing.  In this regard, the RO sent the hearing notification letter to a different address from an updated address that the Veteran provided to the RO.  See December 2014 Notification Letter; see also December 2014 Return Mail Notification; see also June 2013 VA Form 9 (providing an address that is distinct from the address where the RO dispatched the Veteran's hearing notification).  Prior to the mailing of the hearing notification, the RO received correspondences from the Veteran on multiple occasions, in which he consistently listed a specified address that is distinct from the address in the hearing notice.  See, e.g. December 2012 Notice of Disagreement.

It appears that the RO used an old address that the Veteran provided in November 2011.  See November 2011 VA Form 21-526/Veteran's Application for Compensation or Pension; see also January 2012 Statement in Support of Claim.  However, the Board notes that the RO had previously used the Veteran's updated address in various correspondences that were dispatched to the Veteran before the December 2014 hearing notice.  See, e.g., February 2013 DRO Process Explanation Letter; see also May 2013 Statement of the Case.  The Board additionally notes that the RO also sent a subsequent unrelated correspondence to the Veteran approximately a week after the hearing notice, using his correct, updated address.  See December 2014 Correspondence to Veteran.  

Therefore, a remand is warranted to reschedule a hearing at a local VA office before a VLJ and to notify the Veteran at his current address of record of the date, time and location of the hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 3.103(a) and (c)(1), 20.700(a), 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a hearing at a local VA office before a VLJ from the Board.  Notice of the hearing must be sent to the Veteran at his last known address.  A copy of the notice informing him of the date, time and location of that hearing must be associated with the claims folder.

2.  After the hearing has been conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




